Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the closest prior art in Maio (US 2016/0330541) and Russell IUS 2009/0091655) does not teach nor suggest in detail the limitations of “wirelessly receive, from the electronic device, a first portion of audio data for playback with the primary audio device, and a second portion of audio data for playback with a second audio device; wirelessly transmit the second portion of audio data to the second audio device: wirelessly receive an acknowledgment signal from the second audio device, the acknowledgment signal acknowledges receipt of the second portion of audio data at the second audio device; determine an audio delay time based on receipt of the acknowledgment signal; determine a change in audio delay time between the audio delay time and a previous audio delay time; compare the change in audio delay time to a threshold; and wirelessly transmit the audio delay time to the electronic device based on a determination that the absolute value of the change in audio delay time is greater than the threshold, the audio delay time accounts for a latency caused by wirelessly transmitting the second portion of audio data from the primary audio device to the second audio device; wherein the electronic device is configured to delay a video playback based on the audio delay time” as recited in Independent claim 1 and similarly recited in independent claims 4 and 10 (In re pages 7-9 of remarks filed 9/27/2021 and pages 7-8 of remarks filed 5/7/2021 as well as the applicant’s enabling portions of the specification). Maio teaches a system for calculating a delay between two audio playback devices and compares that to a threshold to see if a prior calculated delay time is exceeded. The delay time is calculated and communicated between the first playback device 201 and second playback device 202. Russell teaches a video playback device that monitors and calculates the delay time on the video playback device based on the latency in receiving acknowledgment signals from the Bluetooth audio playback device. Whereas, as stated above, Applicant’s claimed invention is towards calculating a delay time between two audio playback devices using an acknowledgment signal, then compare that delay time to a previous audio delay time and then compare that change to a threshold, and if the threshold is exceeded transmit back to the video playback device, the actual and entire audio delay time, such that the video playback on the video playback device is delayed according to the delay time computed by the audio playback device itself. The delay time accounts for only the portion of audio portions that are only meant for the second audio playback device.
Furthermore, the claim limitations “wirelessly receive, from the electronic device, a first portion of audio data for playback with the primary audio device, and a second portion of audio data for playback with a second audio device; wirelessly transmit the second portion of audio data to the second audio device: wirelessly receive an acknowledgment signal from the second audio device, the acknowledgment signal acknowledges receipt of the second portion of audio data at the second audio device; determine an audio delay time based on receipt of the acknowledgment signal; determine a change in audio delay time between the audio delay time and a previous audio delay time; compare the change in audio delay time to a threshold; and wirelessly transmit the audio delay time to the electronic device based on a determination that the absolute value of the change in audio delay time is greater than the threshold, the audio delay time accounts for a latency caused by wirelessly transmitting the second portion of audio data from the primary audio device to the second audio device; wherein the electronic device is configured to delay a video playback based on the audio delay time” in claims 1, 4 and 10 appear to fall outside of the abstract idea groupings (as per 2019 Revised Patent Subject Matter Eligibility Guidance (PEG)) including mathematical concepts, mental process and certain methods of organizing human activity. The claimed limitations are stated in such a manner the processes aren’t broad enough (for each of the claims as a whole) for them to fall into one of the three groupings of abstract ideas.
So as indicated by the above statements, the closest prior art as discussed above, either singularly or in combination, fail to anticipate or render the above discussed features/limitations obvious and additionally, applicant’s arguments have been considered persuasive, in light of the claim limitations as well as the enabling portions of the specification.
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.
Claims 1-13 are allowed.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GELEK W TOPGYAL whose telephone number is (571)272-8891. The examiner can normally be reached M-F (9:30-6 PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GELEK W TOPGYAL/Primary Examiner, Art Unit 2481